            Case 2:19-cv-02121-JAD-BNW Document 25
                                                24 Filed 10/05/20
                                                         10/02/20 Page 1 of 2



     SHARON L. NELSON
 1
     Nevada Bar No. 6433
 2   NELSON LAW
     5940 S. Rainbow Blvd
 3   Las Vegas, Nevada 89118
     Telephone: (702) 247-4529
 4   Facsimile: (702) 737-4529
     snelson@nelsonlawlv.com
 5
     Attorneys for Plaintiff
 6   JEFFREY L. GIBSON

 7
                                   UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9

10
      JEFFREY L. GIBSON, an individual                  Case No.: 2:19-cv-02121-JAD-BNW
11
                 Plaintiff,                                  STIPULATION AND ORDER TO
12                                                            DISMISS WITH PREJUDICE
      vs.
13
      THE NEW PIONEER, LLC, a domestic
14                                                                    ECF No. 24
      limited liability company, Does I-X and Roes
15    I-X, inclusive,

16               Defendant.
17
            The above-named parties, by and through their respective counsel of record, hereby stipulate that
18
     //
19

20   //

21   //
22

23

24

25

26

27

28



                                                     Page 1 of 2
           Case 2:19-cv-02121-JAD-BNW Document 25
                                               24 Filed 10/05/20
                                                        10/02/20 Page 2 of 2



 1   the above captioned case be dismissed with prejudice with each party to bear his/its own fees and costs.

 2    Dated this 23rd day of September 2020.           Dated this 23rd day of September 2020.
 3

 4
      LAW OFFICES OF JOHN M. NETZORG                    NELSON LAW
 5

 6
      /s/ John M. Netzorg                               /s/ Sharon L. Nelson
 7    JOHN M. NETZORG                                   SHARON L. NELSON
 8
      Nevada Bar No. 1335                               Nevada Bar No. 6433
      2810 W. Charleston Blvd, Suite F-62               5940 S. Rainbow Blvd.
 9    Las Vegas, Nevada 89102                           Las Vegas, Nevada 89118
      Attorneys for Defendant                           Attorneys for Plaintiff
10

11

12                                                   ORDER

13           Based     the parties' stipulation [ECF No. 24] and good cause appearing, IT IS HEREBY
                   onORDERED.
            IT IS SO
     ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and
14
     costs. DATED
            The Clerkthis
                        of Court isday   of
                                      directed to CLOSE THIS CASE. 2020.
15
            .
16                                                        _________________________________
17                                                        U.S. District Judge Jennifer A. Dorsey
                                                          Dated: October
                                                  UNITED STATES   DISTRICT5, 2020
                                                                               JUDGE
18

19

20

21

22

23

24

25

26

27

28



                                                    Page 2 of 2
